Citation Nr: 9906143	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-05 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for bronchitis and other 
lung disease, including as secondary to exposure to 
mustard gas, asbestos, mercury poisoning, or other gases.

2. Entitlement to service connection for a kidney condition.  

3. Entitlement to service connection for stomach infection.

4. Entitlement to service connection for liver infection. 

5. Entitlement to service connection for tendonitis in both 
arms.  

6. Entitlement to service connection for prostatitis and 
prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to March 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1994 rating decision from the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bronchitis and other lung disease, kidney infection, liver 
infection, stomach infection, tendonitis in both arms, and 
prostatitis and prostate cancer.  

The issues of service connection for bronchitis, stomach 
infection and kidney condition will be discussed in the 
remand portion of this decision.  


FINDINGS OF FACT

1. The record contains no competent evidence of a current 
diagnosis of a liver disorder. 

2. The record contains no competent evidence of a current 
diagnosis of tendonitis in both arms. 

3. The veteran's prostatitis and prostate cancer were not 
incurred in or aggravated by an incident of military 
service.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for liver 
infection is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2. The claim of entitlement to service connection for 
tendonitis of both arms is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3. The claim of entitlement to service connection for 
prostatitis and prostate cancer is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

As the veteran claims that his bronchitis is due to exposure 
to toxic substances during service, and that the remainder of 
his conditions are due to medication for bronchitis, and in 
the interests of clarity, the Board provides some factual 
background on all of the veteran's claims, including those 
addressed in the remand portion of this decision.  

The veteran's service entrance examination, dated in June 
1943, indicated no physical abnormalities, including normal 
lungs, genitourinary system, abdominal viscera, and 
musculoskeletal system.  On December 5, 1943, the veteran was 
treated for catarrhal fever and was sent to the United States 
(U.S.) Naval Hospital in San Diego, California for further 
treatment.  The veteran was released from the hospital to 
duty on January 13, 1944.  

The veteran was again hospitalized in July 1944 due to dengue 
with a routine convalescence.  In February 1946, the veteran 
was hospitalized in the U.S. Naval Hospital in Memphis, 
Tennessee for tonsillitis.  The veteran was treated and found 
fit for release to duty after a week.  

The veteran's separation medical examination, dated in March 
1946, indicated a normal respiratory system, bronchi, lungs, 
pleura, but with hypertrophied tonsils, which were not 
considered disqualifying.  The examination indicated no 
abnormalities of the abdomen and pelvis, genitourinary 
system, and spine or extremities.  The defects noted were 
defective vision, and hypertrophied tonsils.  

The veteran's service personnel records noted gas mask drill 
and chamber instruction in August 1943.  The records 
indicated that the veteran was hospitalized at the U.S. Naval 
Hospital in San Diego, from December 5, 1943 to 
January 13, 1944, for treatment.  The records also noted 
hospitalization at the U.S. Naval Hospital in Memphis in 
February 1946.  

The veteran filed an initial claim for VA benefits for 
bronchiectasis resulting from recurrent episodes of 
tonsillitis, defective vision, and otitis media in July 1963.  
VA hospitalization records, dated in July 1963 indicated 
admission for probable bronchiectasis of the left lung.  The 
veteran indicated initial symptoms began in approximately 
January 1962.  Examination showed marked hypertrophy of the 
tonsils.  Further examination and testing did not find 
bronchiectasis.  The veteran was again hospitalized at a VA 
hospital in August 1963 for tonsillitis.  

By letter dated in April 1965, W.F.V., M.D. indicated that he 
began treating the veteran in September 1963.  The veteran 
provided a history of cough, malaise, weakness, and repeated 
blood streaking of the sputum since exposure to smoke and 
fumes in the course of his employment.  Dr. W.F.V. indicated 
that the veteran's "reversible bronchiectasis" was an 
unusual phenomenon, which was associated with an acute injury 
and not a chronic situation that might have been present 
since the veteran's childhood.  Dr. W.F.V. stated that based 
on the history given and clinical observations, the veteran 
had developed a chronic bronchitis as a result of the injury 
and would suffer all of the usual problems connected with 
that condition for the remainder of his life, including 
emphysemic problems.  

Health insurance forms indicate treatment for slight 
hypertrophy of the right lobe of the prostate gland by 
D.L.R., D.O., from January 1976 to June 1977.  In July 1976, 
the veteran was hospitalized with complaints of back pain.  
The examiner noted a history of bronchiectasis and pulmonary 
fibrosis due to a chemical accident at a missile site.  

The clinical records showed treatment for acute bronchitis 
beginning in June 1968 on an almost monthly basis beginning 
in August 1980.  In December 1980, the veteran was seen by 
K.H.M., D.O., with complaints of bronchitis and urinary 
problems.  The veteran indicated that the antibiotics, 
prescribed for bronchitis, caused him to have trouble with 
his prostate and urinary tract.  

The veteran was hospitalized in September 1981 at Tucson 
General Hospital with complaints of chills, malaise, 
diaphoresis, aching, headache, and chest congestion.  The 
physician indicated that the veteran's bronchitis dated back 
to an industrial accident in 1962, when the veteran inhaled 
toxic fumes in a missile silo.  The veteran also reported 
increased abdominal pain.  Final diagnoses of chronic 
bronchitis, malaria, chronic thoracic lumbar strain, and 
prostatism were indicated.  

A clinical record dated in December 1981 indicated that 
medication for treatment of bronchitis was making the 
veteran's stomach more upset.  Again in July 1981, it was 
noted that the veteran's stomach could not tolerate the 
antibiotics prescribed.  In January 1982, the physician noted 
the veteran continued to suffer from bronchitis and trouble 
with his stomach, with the addition of chronic laryngitis and 
tracheitis.  An April 1982 esophagogastroduodenoscopy showed 
evidence of erosive gastritis with no ulceration noted.  

By letter dated in November 1982, Dr. K.H.M. indicated that 
the veteran had been seen twenty four times in the previous 
year and had undergone an esophagogastroduodenoscopy, a 
laryngoscopy, and a fiberoptic bronchoscopy.  Dr. K.H.M. 
indicated that the veteran continued to experience frequent 
exacerbations of his bronchitis, with persistent hoarseness, 
dryness and irritation of the throat and difficulty 
swallowing.  The veteran also reported considerable gastric 
pain and upset in the same period.  Testing showed severe 
erosive gastritis, which Dr. K.H.M. indicated was largely due 
to the large quantities of medication which the veteran takes 
for his chronic bronchitis.  The veteran continued to have 
frequent exacerbations of his acute bronchitis requiring a 
course of antibiotic therapy.  On monthly treatment reports, 
Dr. K.H.M. indicated a date of injury in March 1962.  

By letter, dated in August 1983, W.C.L., D.O., indicated that 
he saw the veteran on a referral from Dr. K.H.M. for a 
reevaluation of the veteran's gastrointestinal system.  Dr. 
W.C.L. indicated that he had previously seen the veteran in 
1982 for similar pain that the veteran thought was due to 
medication for arthritic pain from an on-the-job injury.  Dr. 
W.C.L. indicated that it was difficult to get an accurate 
history from the veteran, as he was convinced that medication 
was causing his problem.  He indicated that there may be a 
musculoskeletal component to the veteran's epigastric 
distress.  

In September 1985, the veteran was hospitalized with 
complaints of abdominal pain with a past medical history of 
chronic gastritis and peptic ulcer disease, difficulty 
breathing, and increased sputum production.  The veteran's 
chief complaint was indicated as gastritis secondary to 
medicines for chronic bronchitis.  During hospitalization 
liver/spleen imaging was performed, which showed a normal 
liver. Diagnoses on discharge were: gastritis, grade 2 
esophagitis, irritable bowel syndrome, osteoarthritis of the 
thoracic and lumbar spine, hyperlipidemia, diverticulosis 
coli, moderate chronic obstructive pulmonary disease, 
hyperglycemia, rule out possibility of diabetes mellitus, 
hypertension by history, and chronic bronchitis.  

Clinical records from S.M.F., D.O. in February 1986 indicated 
a diagnosis of proteinuria, following a report of left kidney 
pain in May 1985.  

The record contains hospitalization reports from Tucson 
General Hospital from January to April 1990.  The veteran was 
admitted in January 1990 with multiple complaints, including 
shortness of breath, cough, occasional palpitations, 
lightheadedness, an increase in urinary frequency, and chest 
pains.  The veteran indicated a history of exposure to toxic 
fumes in a toxic level during an on-the-job accident in 1961, 
and since that time, he had episodic lung problems.  
A bronchoscopy was performed which indicated chronic 
bronchitis and hemoptysis probably due to acute bronchitis.  
The examiner indicated that the veteran had erosive gastritis 
in 1985, but had no recurrence of epigastric burning or 
aching.  In April 1990, the physician indicated discharge 
diagnoses of probable acute influenza or viral bronchitis, 
protein losing nephropathy, chronic obstructive pulmonary 
disease with a history of inhalation pneumonitis, hemoptysis, 
weight loss, and hypertension.  An April 1990 intravenous 
pyelogram (IVP) indicated a right renal mass probably 
representing a renal cyst.  In May 1990 an abdominal computer 
tomography (CT) indicated small cysts on both kidneys.  

In a letter to the Arizona State Workers Compensation 
Insurance Fund, dated in February 1990, Dr. S.M.F. indicated 
that the veteran would continue to require medical treatment 
for his industrial injury including back pain, bowel problems 
secondary to medication for back pain, and chronic 
bronchitis.  Dr. S.M.F. indicated that the medication for 
bronchitis and back pain also may have caused 
glomerulonephritis.  

The veteran was seen on referral by M.D.B., M.D. in March 
1990 with a history of chronic lung disease secondary to 
smoke inhalation while working on a missile silo many years 
previous.  Dr. M.D.B. indicated that the veteran had 
excessive proteinuria and a lot of the veteran's urinary 
problems were from prostatic enlargement.  

By letter dated in May 1990, T.E.N., M.D. indicated that the 
veteran has some azotemia with proteinuria, which was the 
basis of his hypertensive heart-renal disease.  Testing also 
showed the existence of prostatitis.  

In a December 1990 letter from the Industrial Commission of 
Arizona to Dr. S.M.F., the Commission indicated that they 
were responsible for treatment for lung problems that 
resulted from the December 1961 injury.  

By letter dated in November 1993, C.J.S., M.D., treated the 
veteran for complaints of abdominal discomfort.  Examination 
showed diffuse tenderness without clear localization.  Dr. 
C.J.S. indicated assessments of chronic severe irritable 
colon syndrome and possible chronic gastritis.  

In March 1994, the veteran filed a claim for service 
connection for bronchitis, kidney infection, liver infection, 
stomach infection, tendonitis in both arms, and prostatitis.  
In a statement in support of his claim, the veteran indicated 
that his bronchitis was a result of his military service and 
that the remaining conditions were a result of the 
bronchitis.  

Clinical records from J.M., M.D., dated in June and July 1994 
indicated possible malignancy of the prostate and possible 
cystic renal mass.  Biopsy was positive for infiltrating 
moderately differentiated cancer on the right side of the 
prostate.  No evidence of bone metastasis was noted.  

By letter received in July 1994, the veteran provided a 
summary of his military service and medical treatment.  The 
veteran indicated that during training he was treated for 
bouts of tonsillitis.  He stated that after transfer to San 
Diego he developed an almost constant sore throat from 
exposure to the weather during watch duty.  The veteran 
indicated that during service at Saipan he developed chronic 
constipation, sore throat, malaria, and dengue fever.  He 
stated that these conditions continued during the remainder 
of his service.  

The veteran stated that he was transferred to the separation 
center in Millington, Tennessee for discharge and was 
suffering from a cold, tonsillitis, sore throat, chills, 
fever, and an upset stomach at the time.  He indicated that 
he did not remember much of what happened until he was asked 
to sign a waiver of responsibility for medical and dental 
conditions, which he signed after a physical examination that 
had revealed enlarged tonsils.  

The veteran indicated that he did not know when his prostate 
problems had begun.  He recalled pain and inability to 
urinate while at the separation center in Tennessee.  The 
veteran stated that he continued to have health problems 
related to bronchitis, tendonitis, which he stated always 
comes with acute bronchitis, malaria, and stomach problems.  
In December 1961 he was exposed to toxic smoke at a Titan 
missile site where he was working and this caused a major 
aggravation to his chronic bronchitis.  

In a letter dated in April 1995, the veteran indicated that 
he and the other men in his training unit were marched to a 
restricted area and told that they were to undergo a "top 
secret poison gas test."  The veteran was provided with a 
gas mask prior to entering a metal building, but was ordered 
not to put it on until ordered to do so.  He stated that gas 
was released into the room and they were ordered to put on 
their gas masks.  The veteran found his mask was too large 
for his face.  After leaving the building, the veteran 
noticed the strong smell of sulfur on his clothes and felt 
faint and burning around his eye, nose, and mouth.  He 
indicated that blisters formed about three days later.  

By letter dated in May 1995, the Department of Defense (DOD) 
indicated that they had established that some U.S. Navy 
personnel participated in tests of vesicant agents while 
assigned at Great Lakes Naval Training Station (hereinafter 
Great Lakes).  However, no personnel roster had been located.  
However, DOD indicated that what the veteran described was 
gas mask training, not mustard training.  

In a letter to Senator John McCain in May 1995, the veteran 
stated that a "short arm" inspection was done about two or 
three weeks prior to the gas chamber test which caused three 
large water blisters on his left forearm.  The veteran 
indicated that one of the descriptions provided in the 
"World War II Chemical Warfare Training Exercises" document 
was similar to his experience except the gas was not 
detonated, but released by compressed air and caused tiny 
blisters around the veteran's face, ears, neck and hands.  

By letter dated in September 1995, DOD indicated that they 
were unable to provide information that supported the 
veteran's assertions that he was a participant in mustard gas 
chamber tests in 1943.  DOD noted that the veteran's service 
personnel records showed "gas mask drill and chamber 
instructions."  DOD further noted that on a February 1945 
informal monthly progress report, from the University of 
Chicago, indicated that human testing of mustard gas had been 
initiated at Great Lakes, with a first recorded test in 
February 12, 1945.  DOD also indicated that exposure to 
chloroacetophenone (CN) (tear gas) can cause blisters under 
conditions of high temperature and humidity, such as may have 
existed in summer 1943 at Great Lakes.  DOD responded to the 
veteran's statements in his May 1995 letter by stating that 
the veteran was describing CN testing, not mustard gas 
chamber testing.  

In a statement received in October 1995, the veteran stated 
that while at Great Lakes he was required to submit to a two-
part mustard gas and other gas tests.  In August 1943, three 
drops of mustard gas were put on his left forearm, which 
caused three large water blisters.  Approximately two weeks 
later, he was required to take part in a "gas chamber 
test."  He was informed that the test was "top secret.  The 
test made him sick, with a cough and a sore throat, but he 
was able to continue his training.  The veteran stated that 
he did not tell any Navy doctors or corpsmen about his 
exposure to mustard gas because he was told not to do so.  

The veteran was transferred to San Diego, California in 
September 1943 and had a cough, sore throat and blisters on 
his face at the time of the transfer.  He stated that he 
continued to report to sick bay for treatment of inflamed 
tonsils, cough, sore throat, inner ear infection, and acute 
constipation for the next three months.  From December 1, 
1943 to January 13, 1944, he was hospitalized at the 
Naval Hospital in San Diego.  The veteran stated that from 
January to September 1944 he was treated two or three times a 
month, and was treated aboard the hospital ship, "Mercy," 
but these records do not appear in his service medical 
records.  

The veteran indicated that in July 1944, he was assigned to 
salvage several gallons of elemental mercury from a Japanese 
lighthouse on Saipan.  He indicated that he dipped up the 
mercury with his hands and put it in his pockets to carry to 
the jeep.  He reported that he became very sick following 
this duty and was diagnosed with dengue fever.  He indicated 
that he was treated for his acquired health problems from 
December 1944 to November 1945, but no service medical 
records were available for this period.  In December 1945, 
the veteran was treated by a civilian doctor for an ear 
infection and tonsillitis.  The veteran stated that the 
doctor told him to have his tonsils removed before discharge 
from the military.  He reported that he was transferred in 
February 1946 to Memphis, Tennessee, for discharge.  He was 
treated at the Naval Hospital in Memphis and the veteran 
requested that his tonsils be removed prior to discharge.  
The veteran stated that he was told by a doctor that his 
tonsils would have to be free of infection before being 
removed, and he could have them removed at the VA following 
discharge.  He stated that he was discharged from the 
hospital four days before discharge from service, in 
March 1946.  The veteran indicated that from 1946 through 
1961 it was necessary for him to get treatment for catarrhal 
infections, but his records of treatment had been destroyed 
by his ex-wife, and he did not remember the names of the 
doctors.  

The veteran stated that in December 1961 he was involved in a 
smoke inhalation accident while working on a missile site.  
The Arizona Industrial Commission awarded him a "compensable 
injury award" due to this incident.  The veteran indicated 
that this incident was a serious aggravation of his pre-
existing bronchitis and other lung diseases, but could not 
have been the origin in light of his service medical records.  
The veteran stated that he was treated in the early 1960s by 
Dr. W.F.H., but Dr. W.F.H. was not aware of the veteran's 
treatment in the Navy or exposure to mustard gas, asbestos, 
and elemental mercury during service.  

The veteran stated that during his VA hospitalization in 
1963, a VA physician suggested that a lobe of the veteran's 
left lung be removed.  The veteran would not cooperate 
without consulting his private physician.  The veteran 
indicated that the VA physician became very angry when he 
continued to refuse the surgery and told him that he would 
never get anything from the VA.  The veteran provided his 
private medical records to the VA hospital prior to admission 
and indicated that they had since been lost.  The veteran 
stated that among the medical records lost was a statement by 
his treating physician, Dr. J.O., that the bronchiectasis was 
of short duration, but the underlying bronchitis was of long 
standing and could have been present for many years.  

In support of his claim, the veteran submitted numerous 
articles to show that: a) Mustard gas exposure can cause 
catarrhal infection and bronchitis; b) Catarrhal infections 
and acute tonsillitis is equivalent to and causes bronchitis; 
c) Asbestos exposure can cause or aggravate catarrh or 
bronchitis; d) Exposure to elemental mercury can cause or 
aggravate bronchitis and irritable bowel syndrome.  

The veteran indicated that exposure to mustard gas and other 
gases, including chloroacetophenone (CN), along with exposure 
to asbestos and elemental mercury, and incorrect diagnosis 
and treatment during service caused his current total and 
permanent disability.  The veteran further stated that he had 
contacted the Department of the Navy and DOD and his Senator 
and had been informed that he had been exposed CN gas.  The 
veteran was provided with several reports to document the use 
of CN gas at Great Lakes and with reports on mustard gas 
testing at Great Lakes.  

In his VA Form 9, substantive appeal, received in October 
1995, the veteran stated that he was treated for bronchitis 
while at the Naval Hospital in San Diego and his other 
conditions are secondary to the acute bronchitis.  The 
veteran contended that his catarrhal fever, otitis media and 
tonsillitis during service was, in fact, bronchitis which was 
not correctly diagnosed or treated and was caused by exposure 
to mustard gas, asbestos and bad weather.  He further stated 
that his mercury poisoning was misdiagnosed as dengue fever 
and was, therefore, not properly treated.  

By letter dated in May 1996, the veteran stated that he was 
not, to his knowledge, exposed to asbestos prior to or after 
military service.  He stated that he began smoking during 
boot camp and smoked heavily during his military service.  
Following service he reduced his smoking and stopped 
completely in December 1961 on the advice of a doctor.  He 
indicated that, while at Great Lakes in August 1943, he was 
informed before entering the chamber that he was being tested 
for mustard gas and other gasses, which names he could not 
remember.

In June 1996, the veteran submitted three certified copies of 
pictures from the National Archives showing poisonous gas 
testing at Great Lakes in March 1943.  The captions did not 
indicate what gas was being used and all pictures showed 
outdoor testing.  

At a hearing before an RO hearing officer in July 1996, the 
veteran testified that he was hospitalized at the VA hospital 
in Tucson in 1963, but refused to proceed with the 
recommended surgery.  Transcript, p. 4 (July 1996).  The 
veteran indicated his disappointment with treatment at the 
VA.  Transcript, pp. 5, 18-19 (July 1996). 

The veteran testified that he was exposed to asbestos and 
mustard gas during service, and that this, combined with 
exposure to cold weather while stationed in San Diego, led to 
his health problems.  He was hospitalized for catarrh in late 
1943.  Transcript, p. 7 (July 1996).  He indicated that he 
did not tell the doctors at the hospital about his exposure 
to mustard gas, as he was ordered not to do so.  
Transcript, p. 8 (July 1996).  He indicated that his initial 
diagnosis from a non-commissioned corpsman was for catarrh, 
and the doctors at the hospital never corrected this 
diagnosis.  The veteran indicated that the diagnosis should 
have been bronchitis.  Transcript, p. 9 (July 1996).  The 
veteran testified that he was never diagnosed with bronchitis 
during service.  Transcript, p. 10 (July 1996).  The veteran 
testified that his service medical records were missing 
references to his many complaints of sore throat, cough, and 
inflamed tonsils.  Transcript, pp. 15-16 (July 1996).

The veteran testified that he was treated by private 
physicians prior to his VA hospitalization in 1963 and some 
of these records were provided to the VA hospital.  
Transcript, p. 11 (July 1996).  He indicated that he saw many 
doctors from 1946 to 1963, but usually not the same doctor 
more than once.  The veteran's job caused him to move often 
and he would go to whichever doctor could get him an 
immediate appointment and medication Transcript, p. 13 (July 
1996).  

By letter dated in July 1998, S.B.K., M.D. indicated that 
"catarrhal infection" was used to indicate bronchitis up to 
the late 1950s and exposure to CN gas in an enclosed chamber 
could cause acute catarrhal infection or bronchitis.  

In a letter dated in July 1998, the Associate General Counsel 
of the University of Chicago stated that the University had 
contracts with the Office of Scientific Research and 
Development, a government emergency agency that reported to 
the President.  The contracts contained brief descriptions of 
methods of detection of mustard gas and other agents.  These 
contracts were in effect during the month of August 1943.  
Nothing in the contracts made clear either that human 
subjects were used in the research or the that contracts were 
performed in collaboration with Great Lakes, but nothing in 
the contract language excluded the possibility of human 
testing at Great Lakes.  

At a hearing before the undersigned in July 1998, the veteran 
testified he was involved in a gas test at Great Lakes during 
boot camp in August 1943.  He indicated that he was told that 
mustard gas was being tested and his gas mask did not fit 
correctly.  Transcript, pp. 4-5 (July 1998).  He experienced 
blistering on the back of his neck, hands, fingers, and face 
and had a cough within a few hours of the test.  
Transcript, p. 6 (July 1998).  He stated that after boot camp 
he went on leave and indicated that he began to "wet the 
bed."  He also stated that his father treated him with herbs 
for "catarrh."  Transcript, p. 6 (July 1998).  He reported 
to sick call approximately one week after returning from 
leave.  Some time later he was hospitalized with otitis media 
and tonsillitis.  Transcript, p. 7 (July 1998).  The veteran 
testified that he returned to sick call approximately two or 
three times per month for treatment and was provided with 
antibiotics, which he indicated caused constipation.  
Transcript, p. 9 (July 1998).  

The veteran testified that he first sought treatment shortly 
after discharge from service at the VA in Jackson, 
Mississippi, but was informed that catarrh was not a serious 
illness and that he could be treated at that time.  The 
veteran did not return for treatment.  Transcript, p. 16 
(July 1998).  

The veteran stated that following the accident at the missile 
site in 1961, his tonsils were removed and he was diagnosed 
with acute bronchitis and acute tonsillitis.  He indicated 
that he had these conditions since his military service.  
Transcript, p. 12 (July 1998).  The veteran stated that when 
he filed his state worker's compensation claim he provided 
the names of doctors that had treated him prior to the 
accident and those records were obtained by the Arizona 
worker's compensation commission.  Transcript, p. 13 (July 
1998).  The veteran stated that although he was treated for 
bronchitis since service, the medical records might not 
indicate such treatment because he was concerned about the 
effect such would have on his employment in the construction 
trade.  Transcript, pp. 12-14 (July 1998).  

The veteran testified that he currently had prostate cancer 
and some liver ailment which required medication.  
Transcript, p. 16 (July 1998).  He indicated that the 
medication for his bronchitis led to this liver condition.  
He further stated that his tonsillitis, bronchitis, and 
medications had led to kidney and bladder infections, which 
were treated with more medication.  Transcript, p. 17 (July 
1998).  He indicated that he was laxative-dependent and had a 
period of urinary incontinence during service.  
Transcript, p. 17 (July 1998).  The veteran testified that 
his tendonitis began during service, shortly before the 
invasion of the Mariana Islands.  He stated that this was 
also connected to his bronchitis.  Transcript, p. 18 (July 
1998).  




II. Analysis

Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Veterans Appeals (Court) has held that compensation can be 
awarded for a nonservice-connected disability that is 
aggravated by a service-connected disability for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation, even if the service-
connected disability is not the proximate cause of the 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448-449 (1995)

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The issue of whether the veteran currently has the claimed 
disabilities and whether such disabilities are related to his 
period of military service involves a medical diagnosis or 
opinion as to medical causation; thus competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The record does not reflect that the veteran has a 
medical degree or qualified medical experience.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although he is 
competent to testify as to observable symptoms, such as pain, 
coughing, and sore throat, he is not competent to provide 
evidence or opinion that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
nor is he competent to provide an opinion as to the etiology 
of the observable symptoms.  See Savage v. Gober, 
10 Vet. App. 489, 497 (1997).



Service Connection for Liver Infection

There is no competent evidence of record that the veteran has 
any current liver condition or disability.  Hospital testing 
records in 1985 showed a normal liver.  The veteran testified 
at the July 1998 hearing that he was taking medication for 
liver ailments.  However, the medical evidence of record does 
not support this assertion.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service Connection for Tendonitis in Both Arms

There is no competent evidence of record of a current 
diagnosis of tendonitis in the veteran's arms.  The veteran 
testified at the July 1998 hearing that his tendonitis began 
during service and he continued to experience pain in his 
arms.  There is no medical evidence of record to support this 
assertion.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Service Connection for Prostatitis and Prostate Cancer

The veteran has presented evidence of a current prostate 
disorder.  Possible malignancy was noted in June and July 
1994 and a biopsy confirmed infiltrating moderately 
differentiated cancer on the right side of the prostate.  
However, there is no evidence of inservice occurrence or 
aggravation of this condition.  The veteran's service medical 
records contain no complaints, diagnoses, or opinions of any 
prostate disorder.  The veteran was treated for slight 
hypertrophy of the right lobe of the prostate gland from 
January 1976 to June 1977, thirty years after discharge from 
service.  

In addition, there is no competent medical evidence of a 
nexus between the veteran's service and his current prostate 
cancer.  The veteran alleges that medication for his 
bronchitis led to his prostate condition.  He indicated in 
his July 1994 letter that his prostate problem began during 
service when he noted pain and an inability to urinate.  The 
medical evidence of record does not support that assertion.  
Dr. S.M.F. indicated, in a letter to the Arizona Worker's 
Compensation Insurance Fund, that the veteran's medication 
for bronchitis and back problems were connected to bowel 
problems and possible glomerulonephritis.  He made no mention 
of a connection between medication and any prostate 
condition.  Therefore, the Board finds that, unlike the 
issues of service connection for stomach infection and kidney 
infection, there is no competent basis in the record to defer 
a ruling on this issue, based on remand on the issue of 
service connection for bronchitis.  See infra.  


ORDER

Entitlement to service connection for liver infection is 
denied.  

Entitlement to service connection for tendonitis in both arms 
is denied.  

Entitlement to service connection for prostatitis and 
prostate cancer is denied.  


REMAND

The applicable regulatory provisions pertaining to mustard 
gas exposure list the diseases for which service connection 
may be presumed due to exposure to specified vesicant agents 
during active military service.  38 C.F.R. § 3.316 (1998).  
When full-body exposure to nitrogen or sulfur mustard during 
active service is shown, the specified diseases are chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma) and squamous cell carcinoma of the 
skin.  38 C.F.R. § 3.316 (a)(1).  When full- body exposure to 
nitrogen or sulfur mustard or Lewisite during active military 
service is shown, the specified diseases are chronic 
laryngitis, bronchitis, emphysema, asthma, or COPD.  38 
C.F.R. § 3.316 (a)(2).  When full- body exposure to nitrogen 
mustard during active service is shown, the specified disease 
is acute nonlymphocytic leukemia.  38 C.F.R. § 3.316 (a)(3).  
Service connection will be denied where the claimed condition 
is due to the veteran's own willful misconduct or where 
affirmative evidence establishes a nonservice-related 
condition or event as the cause of the claimed condition.  38 
C.F.R. § 3.316 (b).

For purposes of determining whether the claim for service 
connection for chronic bronchitis is well grounded, the 
alleged exposure to mustard gas during service is presumed 
credible.  Pearlman v. West, 11 Vet. App. 443, 447 (1998).  
In light of this presumption of credibility, and the 
presumption that chronic bronchitis is a result of mustard 
gas exposure, see 38 C.F.R. § 3.316, the Board finds that the 
claim for service connection for chronic bronchitis is well 
grounded.  38 U.S.C.A. §5107(a).  Therefore, VA has a duty to 
assist the veteran with the development of facts pertinent to 
the claim, as mandated by 38 U.S.C.A. §5107(a).

The record contains several responses from DOD regarding the 
possibility of mustard gas testing at Great Lakes during the 
summer of 1943.  DOD specifically indicated that, according 
to the information obtained, the first recorded test of 
mustard gas at Great Lakes was in February 1945.  DOD also 
indicated that the veteran's description of his gas exposure 
was consistent with tear gas testing.  

The veteran contends that his chronic bronchitis is due to 
exposure to mustard gas and other gasses, asbestos, and 
elemental mercury during service.  He further contends that 
his current kidney and stomach conditions were caused by 
medications necessary for treatment of chronic bronchitis.  
Clinical records, beginning in December 1981, indicated that 
the veteran's stomach was upset due to medication for 
treatment of bronchitis.  In November 1982, Dr. K.H.M. 
indicated that the veteran's erosive gastritis was largely 
due to the large quantities of medication, which the veteran 
took for chronic bronchitis.  The veteran was hospitalized in 
September 1985 with complaints of gastritis secondary to 
medication for chronic bronchitis.  In February 1990, Dr. 
S.M.F. indicated that the veteran's medication for bronchitis 
may have caused glomerulonephritis.  As noted above, the 
veteran has alleged that his disabilities are due to 
medication taken for bronchitis.  As there is medical 
evidence of record, which indicates that the veteran's 
stomach and kidney conditions may be due to his medication 
for chronic bronchitis, the Board defers a decision on those 
two issues until further development of the claim for service 
connection for chronic bronchitis is completed.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded to the RO for the following development:

1. The RO should seek to obtain from the 
veteran the names and addresses of all 
medical care providers who treated him 
for bronchitis, catarrh, or catarrhal 
infection from 1946 to 1961.  After 
securing the necessary release, the RO 
should make reasonable efforts to obtain 
any such records.  Specifically, the 
veteran identified Dr. J.O. as his 
treating physician prior to VA 
hospitalization in 1963.  Transcript, p. 
20 (July 1998).  The RO should also again 
attempt to obtain VA hospitalization 
records from 1963.  

2. The RO should attempt to obtain the 
original claim and adjudication records 
of the veteran's state worker's 
compensation claim for injuries sustained 
in December 1961.  Any relevant records 
of medical treatment identified in these 
records should be obtained by the RO to 
the extent feasible, after securing the 
necessary releases.  


3. The RO should make another attempt to 
obtain the veteran's complete service 
medical records, specifically to include 
hospitalization records from the 
Naval Hospital in San Diego, California 
from December 1943 to January 1944, and 
the Naval Hospital in Memphis, Tennessee 
in February 1946, and treatment aboard 
the hospital ship "Mercy".  

4. The RO should review the entire claims 
file and prepare a summary including the 
veteran's name, claim number, social 
security number, military identification 
number, branch of service, unit(s) to 
which the veteran was assigned, date and 
location(s) of alleged gas exposure(s), 
details of alleged gas exposure(s) 
(including type of gas felt to have been 
exposed to), and any other pertinent 
information including alleged medical 
symptoms or treatment after exposures.  A 
copy of this summary should be sent to 
the veteran.  The veteran should be asked 
to make any necessary additions or 
corrections.  The veteran should be 
advised that it is vitally important that 
he fully cooperate in the effort to 
provide as specific information as 
possible, since an effective search for 
additional records may depend heavily 
upon the quantity and quality of the 
information he supplies.

5. With any additional information obtained, 
the RO should prepare a revised summary 
based on all information of record.  The 
revised summary and all associated 
documents should be sent to the following 
offices:  (1) United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Springfield, VA 22150; (2) Program 
Management Staff, (202) 273-7268.  This 
should be done even if the veteran does 
not respond to the request contained in 
the previous paragraph.  Each office 
should be requested to verify (1) whether 
or not any toxic gas, including mustard 
gas, was stored on any installation the 
veteran served at; (2) whether or not 
toxic gas, including mustard gas, 
experimentation or training was conducted 
at any of these installations; and (3) 
whether the veteran was exposed to 
poisonous gases, including mustard gas.  
The RO should also contact any other 
pertinent registry or collateral sources 
for verification of all alleged incidents 
in accordance with designated procedures.  
A complete copy of this remand must 
accompany each verification request.

6. After obtaining the above records, the RO 
should arrange for an examination of the 
veteran for the purpose of ascertaining 
the current nature, extent of severity, 
and etiology of the veteran's chronic 
bronchitis.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner should perform any appropriate 
testing necessary to provide an 
assessment of the veteran's condition.  
The examiner should express an opinion as 
to whether the veteran's current chronic 
bronchitis is due to or was aggravated by 
any incident of service, including as 
secondary to mustard gas exposure, 
asbestos exposure, exposure to elemental 
mercury, or exposure to other gases 
including chloroacetophenone as alleged 
by the veteran.  The examiner should 
consider any evidence of mustard gas 
exposure as indicated by the service 
department.  If the examiner finds that 
the veteran's chronic bronchitis was 
incurred in or aggravated by his military 
service, the examiner should express an 
opinion as to whether the veteran's 
current stomach and kidney conditions are 
related to his chronic bronchitis or 
medication for that condition.  

7. After the above development is complete, 
the RO should review the claim with 
regard to all evidence and pertinent 
regulatory criteria.  If the benefits 
sought are not granted, a supplemental 
statement of the case containing adequate 
reasons and bases should be issued to the 
appellant and he should be provided an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

